Citation Nr: 1123588	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-38 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension with chronic renal failure.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a knee disability with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from August 1957 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On April 29, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial review of the evidence by the RO. See 38 C.F.R. § 20.1304 (c) (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's claims of service connection for type II diabetes mellitus, a knee disability, and a low back disability.  The claims of service connection for hypertension, renal failure, and an eye disability are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran had service aboard the USS Chevalier, which included the period from June 15-21, 1966; he has a current diagnosis of type II diabetes mellitus.  

2.  The Veteran does not have a currently diagnosed knee disability.

3.  The Veteran does not have a low back disability that is attributable to active military service.


CONCLUSIONS OF LAW

1.  The Veteran has type II diabetes mellitus that is presumed to have been the result of disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); VA Compensation and Pension (C&P) Service Bulletin (January 2010).  

2.  The Veteran does not have a knee disability that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Type II Diabetes Mellitus

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that there are certain diseases, such as type II diabetes mellitus, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2010).)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  For purposes of this presumption, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id; see 38 C.F.R. § 3.313 (2010).

Further, according to a VA Compensation and Pension (C&P) Service Bulletin from January 2010, VA has extended the presumption of herbicide exposure based on service "in the Republic of Vietnam" to include certain veterans not previously considered to have the requisite service.  Specifically, VA now considers those Navy veterans who served on specific "blue water" vessels known to have conducted "brown water" operations during the Vietnam war as having served "in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii).  The bulletin provides that "[i]f a veteran's service aboard one of these ships can be confirmed through military records during the time frames specified, then exposure to herbicide agents can be presumed without further development."  

Here, the record shows the Veteran has been diagnosed as having type II diabetes mellitus.  A review of the Veteran's service personnel records reveals that he served aboard the USS Chevalier from November 9, 1964, to June 28, 1966.  According to the VA C&P service's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents, last updated on May 16, 2011, the "USS Chevalier (DD-805) operated on [the] Saigon River during June 15-21, 1966, and on [the] Vung Ganh Rai area of [the] Mekong Delta during January 25, 1968." 

Accordingly, in light of the VA C&P Service Bulletin discussed above and the Veteran's service personnel records that place him aboard USS Chevalier during the timeframe in question, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to the presumption of herbicide exposure.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); VBA C&P Service Bulletin (January 2010).  Therefore, the Veteran's type II diabetes mellitus is presumed to have been incurred in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); VBA C&P Service Bulletin (January 2010).  As such, the Veteran's claim of entitlement to service connection for type II diabetes mellitus is granted.

B.  Service Connection for Knee Disability with Arthritis

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  With regard to how evidence is considered when adjudicating a claim, the United States Court of Appeals for the Federal Circuit stated that:

[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)).  

In November 2006, the Veteran claimed service connection for arthritis of both knees.  At his April 2011 hearing, the Veteran stated that during service he was a cook aboard several ships, which required him to continuously climb up and down ladders and stairs to retrieve supplies.  He asserted his belief that his current knee disability is related to his duties in service.  He stated that his left knee began to hurt in service and indicated that he had a current diagnosis of bilateral knee arthritis.  

The Veteran's STRs are negative for complaints related to his knees.  (The Board notes that although it appears as though the Veteran's STRs may be incomplete, during his April 2011 hearing, the Veteran specifically indicated that he had not sought treatment in service for his knees because he did not want to be seen as a "malingerer.")  

Associated with the claims folder are private and VA treatment records dating from November 1985.  A review of those records fails to reveal a diagnosis of arthritis or any other bilateral knee disability.  They are similarly negative for complaints related to the knee, save for an October 2005 progress note from the Scripps Clinic Medical Group, wherein it is recorded that the Veteran stated that he was experiencing pain in his right knee.  Examination of the Veteran revealed some tenderness in the medial aspect of the right knee.  In September 2006, the Veteran presented to the VA medical center (VAMC) in San Diego, California, for the purpose of enrolling in the VA healthcare system.  At that time, his only complaint related to his musculoskeletal system was intermittent low back pain.  Also dated in September 2006 is a treatment record from Scripps Clinic wherein it was noted that the Veteran had "no complaints except for occasional lower back pain."

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a diagnosed knee disability.  Although the record shows one complaint of right knee pain, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

Further, although lay evidence may be sufficient to establish a current diagnosis, the Board finds that this is not a situation in which lay evidence sufficient to diagnose a knee disability has been presented.  See Jandreau, 492 F.3d at 1377 (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Although the Veteran states that he has been diagnosed as having arthritis of the knees, there is no medical evidence of record to support such an assertion, despite the numerous VA and private records contained in the claims folder.  Further, although the Veteran is competent to describe symptoms of a disability, such as pain, he is not competent to diagnose arthritis, as that is not a disability uniquely characterized by observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (noting that degenerative arthritis must be established by x-ray findings).  

The Board notes that the Veteran's wife and daughter also testified during the April 2011 Board hearing.  However, their testimony does not establish that the Veteran suffered from knee pain in service or that he has, since service, had problems with his knees.  The Veteran also submitted lay statements from fellow servicemen and friends who knew him in service and after.  Although one fellow serviceman indicated that he and his brother had helped the Veteran move because the Veteran was beginning to experience knee and back pain, there is no indication of when that move took place.  Further, the letter does not support a finding that the Veteran had experienced knee pain continuously since service.  Significantly, none of the lay statements or testimony provide a diagnosis of current disability to account for the complained-of pain.

The Board also notes that the Veteran has not been afforded a VA medical examination in connection with his claim of service connection for disability of the knees.  However, as will be discussed in further detail below, because there is no evidence of current diagnosis of arthritis or any other knee disability, nor is there evidence of persistent or recurrent symptoms of a disability, VA's duty to provide him with a medical examination in this case was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, in the absence of proof of currently diagnosed disability, the Board finds that service connection for a knee disability may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."). 

C.  Service Connection for a Low Back Disability

In November 2006, the Veteran claimed service connection for a low back disability.  During his April 2011 hearing, the Veteran asserted his belief that his current low back disability is related to his requirements as a cook in service.  He reported no specific in-service injury to his back.

The Veteran's STRs are negative for complaints related to his back.  (Again, although it appears as though the Veteran's STRs may be incomplete, during his April 2011 hearing, the Veteran specifically indicated that he had not sought treatment in service for his back.) 

A review of the VA and private treatment records of evidence discloses that on several occasions the Veteran was seen for complaints of back pain.  Specifically, in May 1993, the Veteran was seen at the Naval Medical Center in San Diego for pain in his lower abdomen and back.  It does not appear that there was any follow-up and no diagnosis other than back pain was rendered.  

In August 2005, the Veteran underwent a bone density scan, which resulted in a diagnosis of osteopenia of the lumbar spine and marked osteoporosis of the left hip.  A September 2006 treatment record from Scripps Clinic noted complaints of back pain, which the Veteran indicated had been attributed to his osteoporosis.  Also of record is a handwritten progress note documenting occasional low back pain, likely osteoporosis.  That same month, the Veteran presented at the VAMC for the purpose of enrolling in the VA healthcare system.  He complained of intermittent low back pain.  An October 2006 Firm clinic (a multi-disciplinary general medicine primary care program) intake evaluation noted lower back pain that was on and off, likely related to underlying osteoarthritis.  

In December 2006, the Veteran complained of low back pain, stating that his back hurt every time he moved.  He indicated that the pain had been present for 1-2 years and denied any trauma.  X-rays of the back showed degenerative changes and an L-1 compression fracture.  A January 2007 VA physical therapy evaluation contained a diagnosis of chronic low back pain.  It was noted that the Veteran had a long history of low back pain, as well as a history of an L-1 compression fracture.  

As stated above, establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson, supra.  Alternatively, the second and third elements of service connection can be demonstrated through a continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, supra.  

Service incurrence or aggravation may be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  

Here, the evidence establishes a current diagnosis of osteopenia and x-rays show degenerative changes of the lumbar spine.  The evidence also reveals current complaints of low back pain.  Thus, the Board finds that there is competent and credible evidence of a current back disability.

There is, however, no evidence, of any in-service incurrence or aggravation of a back injury or disease, and there is no medical evidence of a nexus between the Veteran's active military service and a current back disability.  Further, there is no credible lay evidence demonstrating continuity of symptomatology.  See 38 C.F.R. 3.303(b).  In this regard, the Board notes that even considering the Veteran's statement that he first experienced back pain in service, the Board finds that the remainder of the evidence of record is against a finding of continuity of symptomatology.  The Veteran was discharged from service in June 1977.  The first documented complaint of back pain was in May 1993.  The record is then silent for complaints related to the Veteran's back until 2006, at which time the Veteran reported having had back pain for 1 to 2 years.  Given the lengthy periods of time without complaints of back pain, and during which the Veteran was receiving regular treatment for other diagnosed disabilities, the Board finds that a continuity of symptomatology has not been demonstrated.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Indeed, even the Veteran noted a history of pain for only 1 to 2 years when seen in 2006.

As to any contention by the Veteran that because he had back pain in service, any current back disability must therefore be etiologically related to that in-service pain, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau, 492 F .3d at 1374-75; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his current back disability, especially in light of the fact that the evidence fails to demonstrate back injury or disease in service and the fact that the Veteran has not indicated any specific in-service injury to his back.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board thus finds that the lack of continuity of symptomatology either during or subsequent to service weighs against the Veteran's claim of service connection for a low back disability.  In the absence of evidence of a link between the Veteran's military service and his osteopenia or degenerative changes, or related symptoms, service connection for a back disability may not be granted.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); 38 C.F.R. § 3.303.

The Board notes that the Veteran was not afforded a VA examination for the purpose of determining whether there is a medical nexus between his military service and any currently diagnosed back disability.  However, as will be discussed in further detail below, because there is no credible evidence that suggests a link between the Veteran's current back disability and his military service or evidence demonstrating a persistent or recurrent symptom of that disability, VA's duty to provide him with a medical examination in this case was not triggered.  See McLendon, supra.  

D.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b) (1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims of service connection for a knee disability and a low back disability in November 2006.  In January 2007, the RO sent him a letter notifying him of the evidence required to substantiate his claims for service connection.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claims, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, service personnel records, VA outpatient treatment records, private medical records, lay evidence, and statements from the Veteran, to include his April 2011 hearing testimony.  As will be discussed in further detail below, it appears as though the Veteran's STRs may be incomplete.  However, because the Veteran explicitly denied having received treatment in service related to his back or knees, the Board finds that any outstanding STRs would have no bearing on the outcome of this case.  The Board also notes that the Veteran has indicated that he received treatment at the Balboa Medical Center in San Diego, California, within a year of his discharge from service, the records of which are unavailable.  The Veteran has not indicated that that treatment was related to his back or knees.  

The Board has considered whether VA examinations were required in connection with the Veteran's claims of service connection for a knee disability or a low back disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  With regard to the Veteran's claim for service connection for a low back disability, although the record demonstrates that the Veteran has a current diagnosis of a back disability and he has indicated that he experienced back pain in service, there is no credible indication that any current back disability may be associated with service.  The Veteran has not reported any specific back injury in service.  The first post-service notation of back pain was in May 1993, nearly 16 years after the Veteran's discharge from service.  The record is then silent for complaints of back pain until 2006, at which point the Veteran himself reported his pain to have been present for 1 to 2 years.  The evidence therefore weighs against a finding of continuity of symptomatology or a finding of persistent or recurring symptoms of a disability.  Indeed, by the Veteran's own admission, his back pain had been on and off.  Further, the record contains treatment records dating back to 1985.  However, despite regular treatment for other diagnosed disabilities, the Veteran did not complain of back pain.  Moreover, none of the medical evidence of record has related the Veteran's back disabilities or related pain to service.  Thus, there is no requirement to obtain a VA medical examination in connection with the Veteran's claim for service connection for a low back disability.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

With regard to his claim of service connection for a knee disability, as stated above, the Veteran does not have a currently diagnosed knee disability.  Further, the record contains only one documented complaint of right knee pain.  The Board finds that a singular reference to knee pain, nearly 28 years after service, does not demonstrate persistent or recurrent symptoms of a disability sufficient to triggers VA's duty to provide a medical examination.  See McLendon, supra.  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for a knee disability is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran has asserted that he suffers from hypertension, renal failure, and a bilateral eye disability as a result of his type II diabetes mellitus.  A review of the medical evidence of record reveals diagnoses of hypertension, diabetic retinopathy, glaucoma, and diabetic nephropathy.  They also show that the Veteran underwent an unsuccessful kidney transplant in April 2005 and is now on peritoneal dialysis for chronic renal failure.  

A September 2004 treatment record from the San Diego Naval Medical Center noted the Veteran presented with acute renal failure and a history of nephrotic range proteinuria.  The examiner noted that the most likely etiology of the Veteran's nephrotic range proteinuria to be his diabetes, but indicated that other etiologies should be entertained as his diabetes was fairly well controlled.  The examiner listed several possible etiologies, to include aggravation of the Veteran's renal function due to his then-current urinary tract infection and obstruction secondary to benign prostatic hyperplasia.  

In a February 2008 letter, the Veteran's private nephrologist stated that the Veteran's long-standing diabetes mellitus resulted in kidney failure.  She also noted that the Veteran had long-standing hypertension.  

In addition to establishing service connection of a direct basis, a disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).

The Board notes that the Veteran has not been afforded a VA examination in connection with his claims of service connection for hypertension with chronic renal failure and an eye disability.  As the evidence establishes current diagnoses of the claimed conditions, and there is evidence to suggest that the Veteran's claimed disabilities may be associated with his now service-connected diabetes mellitus, the Board finds that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the claims of service connection for hypertension with chronic renal failure and a bilateral eye disability must be remanded for VA medical examinations that address the etiology of the Veteran's current disabilities, to include consideration of whether the Veteran's claimed disabilities may be secondary to his service-connected diabetes mellitus.  

As for the Veteran's claim of service connection for hypertension and chronic renal failure, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's hypertension and renal failure is attributable to his active military service or to a service-connected disability.  In this regard, the Board notes that although the Veteran's private nephrologist stated that his diabetes mellitus resulted in kidney failure, there is other evidence of record to suggest that it was perhaps to due to another cause.  The Veteran's private nephrologist also did not support her conclusion with any analysis or rationale.  Thus, given the conflicting evidence of record, the Board finds that a conclusive medical opinion based on all of the evidence of record is necessary in order to decide the claim.  

As for the Veteran's claim of service connection for an eye disability, the Veteran has indicated his belief that his diagnosed glaucoma was related to his diabetes mellitus.  The Veteran's STRs show that in November 1972, the Veteran presented with a loss of vision in his left eye.  In a November 1994 letter to his employer, the Veteran stated that he was diagnosed as having glaucoma in 1986 and had since that time suffered a gradual loss of vision.  He indicated that he had lost approximately 85 percent of his vision in his right eye.  In September 1999, the Veteran had cataract surgery.  His postoperative diagnoses were listed as:  (1) cataract and glaucoma, left eye; and (2) diabetes with diabetic retinopathy.  

The Board recognizes that it is the responsibility of VA to consider alternate current conditions within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the evidence is clear that the Veteran has several diagnoses related to his eyes, the Board finds that in order to properly assess the Veteran's claim of service connection for a bilateral eye disability, claimed as glaucoma, the Veteran must be scheduled for a VA eye examination to determine which of the Veteran's diagnosed eye disabilities is, if any, related to the Veteran's military service or to a service-connected disability.  

VA is also required to assist claimants in obtaining evidence necessary to substantiate their claims, including making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

At the outset, the Board notes that the claims folder contains the Veteran's STRs.  A review of those STRs, however, fails to reveal the Veteran's separation examination report.  Thus, it is unclear to the Board whether the Veteran's complete STRs have been obtained.  Accordingly, on remand, the agency of original jurisdiction (AOJ) should attempt to obtain the Veteran's complete STRs, to include any 1977 separation examination report.  

Further, the Veteran has asserted that he was treated for diabetes and glaucoma within a year after separation from service in 1978 at the Balboa Naval Hospital in San Diego, California.  The AOJ twice attempted to obtain records from this source, but received a response that any records would have been retired to permanent storage.  The AOJ was thus told to direct its records request to the Chief of the Navy Branch of the National Personnel Records Center (NPRC).  The AOJ was told to include specific information in its request, to include the register number, box number, location number, and accession number, all of which were provided in the response from the Naval Medical Center.

In October 2007, the AOJ submitted a request to the NPRC for records pertaining to treatment of the Veteran at the Balboa Naval Hospital from March 1977 to June 1977, September 1977 to December 1977, and from March 1978 to June 1978.  In December 2007, the NPRC responded that a search for records had been conducted but no records were found.

The Board notes that the AOJ limited its request for records to several three-month periods of time in 1977 and 1978, to include a period of time when the Veteran was still on active duty, despite the Veteran stating that he had been treated at the Balboa Naval Hospital after his separation from service.  Further, the request did not include the register number, box number, location number, and accession number, as directed by the Naval Medical Center.  Thus, given that the AOJ requested records for only a three-month period of time in 1978 and that the request did not include the information specified by the Naval Medical Center, the Board finds that another request for records pertaining to treatment of the Veteran in 1977 and 1978 must be made.  That request must include the information provided by the Naval Medical Center with regard to the register number, box number, location number, and accession number.  On remand, if it is determined that the Veteran's Balboa Naval Hospital records are indeed nonexistent or unattainable, the Veteran must be notified of that determination in compliance with 38 C.F.R. § 3.159(e).  

Further, as stated above, in January 2007, the RO sent to the Veteran a letter notifying him of the evidence required to substantiate his claims of service connection in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  That letter did not contain any notice regarding substantiating a service connection claim on a secondary basis.  On remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claims that includes specific notice on how to substantiate the claims on a secondary basis.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claims of service connection for hypertension and renal failure and a bilateral eye disability on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his hypertension, renal disease, eye disabilities, or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  The AOJ should contact the NPRC, or other appropriate agency, and attempt to obtain the Veteran's complete service treatment records (STRs) from his military service from August 1957 to June 1977, specifically including any separation examination report.

4.  Appropriate action must be taken to obtain copies of any treatment records from the Balboa Naval Hospital/Naval Medical Center for treatment of the Veteran in 1977 and 1978.  In requesting any such records from the NPRC, the AOJ must provide the information supplied by the Naval Medical Center with regard to the register number, box number, location number, and accession number.  If it is determined that the Veteran's treatment records are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for a VA examination in connection with his claim of service connection for hypertension and renal failure.  (This should be done after action requested in paragraphs 2 through 4 above is completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed hypertension or renal failure is at least as likely as not related to his period of military service.  An opinion should also be provided as to whether service-connected diabetes mellitus has caused or made chronically worse the hypertension or renal disease.  If the examiner finds that diabetes has not caused hypertension or renal disease but has made either worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence to establish a baseline of the level of severity of hypertension or renal disease.  If a baseline is established, the examiner should comment on how much the hypertension or renal disease has worsened in severity as a result of the diabetes, if at all, from the time of the baseline to the current level of severity.  All opinions should be set forth in detail and explained in the context of the record.  

6.  Schedule the Veteran for a VA examination in connection with his claim of service connection for a bilateral eye disability.  (This should be done after action requested in paragraphs 2 through 4 above is completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

The examiner should identify all diagnosed eye disabilities, to include, but not limited to, glaucoma.  In so doing, the examiner should indicate whether any identified disorder is a refractive error of the eye and/or a congenital or developmental defect.

As to each diagnosed disability, the examiner should provide an opinion as to whether the Veteran's currently diagnosed eye disability is at least as likely as not related to his period of military service.  In so doing, the examiner should consider the complaint of decreased left eye vision in service and the lay statements of record concerning the onset of the Veteran's glaucoma and decreased vision.

An opinion should also be provided as to whether service-connected diabetes mellitus has caused or made chronically worse any diagnosed eye disability.  If the examiner finds that diabetes has not caused an identified eye disability but has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence to establish a baseline of the level of severity of the eye disability.  If a baseline is established, the examiner should comment on how much the eye disability has worsened in severity as a result of the diabetes, if at all, from the time of the baseline to the current level of severity.  All opinions should be set forth in detail and explained in the context of the record.  

7.  If any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

8.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky, supra.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


